815 F.2d 76
Unpublished DispositionNOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.Raymond BOYKINS, Petitioner-Appellant,v.Herman C. DAVIS, Defendant-Appellee.
No. 86-5845.
United States Court of Appeals, Sixth Circuit.
Feb. 12, 1987.

1
Before LIVELY, Chief Judge, RYAN, Circuit Judge, and PORTER, District Judge.*

ORDER

2
This case has been referred to a panel of the Court pursuant to Rule 9(a), Rules of the Sixth Circuit.  Upon examination of the motion for counsel, informal brief and the district court record, this panel agrees unanimously that oral argument is not needed.  Rule 34(a), Federal Rules of Appellate Procedure.


3
Petitioner pled guilty in the state courts to extortion.  By way of a habeas corpus petition, he sought to have his state court conviction reversed arguing that it was not supported by sufficient evidence.  The district court dismissed the petition on July 22, 1986, and petitioner appealed.  A review of the documents filed in this case indicates that the district court did not err in dismissing the habeas corpus petition.


4
It is ORDERED that the motion for counsel be denied and the judgment of the district court affirmed for the reasons stated in the June 22, 1986, order of the district court.  Rule 9(d)(3), Rules of the Sixth Circuit.



*
 The Honorable David S. Porter, Senior Judge, U.S. District Court for the Southern District of Ohio, sitting by designation